Citation Nr: 0916426	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral retinal vein 
occlusion, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The Veteran had active military service from September 25, 
1970, to June 30, 1989, with 2 years and 12 days of active 
duty prior to September 25, 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO granted service 
connection for left eye branch retinal vein occlusion and 
combined it with the Veteran's service-connected right eye 
branch retinal vein occlusion, which had been previously 
assigned a 30 percent rating.  The RO re-characterized the 
disability as bilateral eye branch retinal vein occlusion and 
continued the 30 percent rating.  The Veteran appealed, and 
in June 2008 the Board remanded the matter for further 
notification, evidentiary development, and adjudication.  

The Board's remand required that consideration be given to 
whether the Veteran experienced any loss of visual field as 
well as loss of central visual acuity because of his 
bilateral retinal vein occlusion.  At a September 2008 VA 
examination, the Veteran was found to have bilateral retinal 
vein occlusion that had been stable for several years.  His 
corrected central visual acuity was found to be 20/40 in the 
right eye and 20/400 in the left eye.  The examiner noted 
that Goldmann visual field testing revealed reduced field of 
vision superiorly, nasally, and inferiorly, but concluded 
that only the reduction in the Veteran's superior field of 
vision was attributable to his service-connected bilateral 
retinal vein occlusion.  The reduction in the Veteran's nasal 
and inferior fields of vision, the examiner concluded, "does 
not correlate with the BRVO [bilateral retinal vein 
occlusion] and cannot be explained with any other exam 
findings."  

Curiously, the Appeals Management Center (AMC) noted these 
findings, including the loss of visual field superiorly, in 
its November 2008 supplemental statement of the case, but did 
not address the question of whether loss of field warranted 
an increase or separate rating from the 30 percent assigned 
for loss of central visual acuity.  The provisions of M21-
1MR, Part III, Subpart iv, Chapter 4, Section B specifically 
address the rating procedure for such cases.  Topic 11, 
"Considering Impairment of Central Vision and Field of 
Vision," of this section directs that such cases be referred 
to the Director of the Compensation and Pension Service for 
evaluation.  See also 64 Fed. Reg. 25246 (May 11, 1999) (VA 
proposed to change this practice and allow for a percentage 
evaluation for visual acuity and for visual field loss each 
to be determined and then combined in accordance with 
38 C.F.R. § 4.25); 73 Fed. Reg. 66543 (Nov. 10, 2008) 
(separate ratings are assignable for visual field loss and 
loss of central visual acuity).  Although VA has changed its 
regulation as noted in 73 Fed. Reg. 66543, this change 
applies only to applications for benefits received on or 
after December 10, 2008.  Because the Veteran's application 
was received before this date, the previous instructions of 
M21-1MR apply.  

In order to allow the agency of original jurisdiction (AOJ) 
to comply with these instructions, and to put the Veteran on 
notice of the criteria for rating loss of visual field, this 
case will be REMANDED for the following actions:

The AOJ should refer this case to the 
Director of the Compensation and Pension 
Service in accordance with M21-1MR, Part 
III, Subpart iv, Chapter 4, Section B, 
Topic 11, (Considering Impairment of 
Central Vision and Field of Vision).  
After rating action is taken, a 
supplemental statement of the case should 
be issued that includes a recitation of 
the regulations relating to evaluation of 
field of vision.  (38 C.F.R. §§ 4.76, 
4.76a, 4.84a, Diagnostic Code 6080 
(2008))  The Veteran and his 
representative should be given 
opportunity to respond.  

No action is required of the Veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




